                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 JAMES C. JUSTICE III; A & G COAL CORP.;                 )
 CHESTNUT LAND HOLDINGS, LLC;                            )
 BLUESTONE COAL CORPORATION;                             )
 KENTUCKY FUEL CORPORATION;                              )
 NATIONAL COAL, LLC; PREMIUM COAL                        )
 COMPANY, INCORPORATED; S AND H                          )
 MINING, INC.; and TAMS MANAGEMENT,                      )
 INC.,                                                   )
                                                         )      Civil Action No. 7:19-cv-00381
                      Plaintiffs,                        )
 v.                                                      )
                                                         )
 OFFICE OF SURFACE MINING                                )
 RECLAMATION AND ENFORCEMENT,                            )
 UNITED STATES DEPARTMENT OF THE                         )
 INTERIOR,                                               )
                                                         )
                      Defendant.                         )


                            DEFENDANT’S MOTION TO DISMISS

        Plaintiffs’ Complaint alleges Defendant entered into a binding contract with Plaintiff to

settle the $4.2 million for $250,000. Plaintiffs ask this Court to issue a declaratory judgment that

this contract exists and then to enforce its terms. Defendant, Office of Surface Mining Reclamation

and Enforcement (OSMRE), a bureau of the U.S. Department of the Interior (DOI), moves to

dismiss Plaintiffs’ Amended Complaint under Rules 12(b)(1) and 12(b)(6) because this Court lacks

subject matter jurisdiction and Plaintiffs fail to state a claim.

        The Court lacks subject matter jurisdiction for two reasons. First, DOI has not waived its

sovereign immunity and is thus immune from this suit pursuant to the Tucker Act, 28 U.S.C.

§ 1491, and Little Tucker Act, id. § 1346. Second, the Tucker and Little Tucker Acts vested

jurisdiction for Plaintiffs’ claim exclusively with the U.S. Court of Federal Claims.



                                                   1

 Case 7:19-cv-00381-GEC Document 22 Filed 11/12/19 Page 1 of 3 Pageid#: 70
       Additionally, Plaintiffs failed to state a claim for three reasons. First, Plaintiffs did not

allege sufficient facts to plead a contract or promissory estoppel. Second, promissory estoppel is

unavailable against the government. And third, the Statute of Frauds requires Plaintiffs’ alleged

agreement to be in writing because it was not to be performed within a year.

       As set forth in Defendant’s accompanying Memorandum of Law, Defendant requests the

Court grant its Motion to Dismiss.




                                                             Respectfully submitted,

                                                             THOMAS T. CULLEN
                                                             United States Attorney


Date: November 12, 2019                                      /s/ Laura Day Rottenborn
                                                             Laura Day Rottenborn
                                                             Assistant United States Attorney
                                                             Virginia State Bar No. 94021
                                                             Illinois State Bar No. 6289334

                                                             /s/ Krista Consiglio Frith
                                                             Krista Consiglio Frith
                                                             Assistant United States Attorney
                                                             Virginia State Bar No. 89088

                                                             P. O. Box 1709
                                                             Roanoke, VA 24008-1709
                                                             Telephone: (540) 857-2250
                                                             Facsimile: (540) 857-2283
                                                             E-mail: Krista.frith@usdoj.gov
                                                                    Laura.Rottenborn@usdoj.gov




                                                2

 Case 7:19-cv-00381-GEC Document 22 Filed 11/12/19 Page 2 of 3 Pageid#: 71
                                 CERTIFICATE OF SERVICE
       I hereby certify that on November 12, 2019, I caused a true copy of the foregoing Motion

to Dismiss to be electronically filed with the Clerk of the Court using the CM/ECF system, which

will provide electronic notice to all counsel of record.



                                                      /s/ Krista Consiglio Frith
                                                      Krista Consiglio Frith
                                                      Assistant United States Attorney




                                                  3

 Case 7:19-cv-00381-GEC Document 22 Filed 11/12/19 Page 3 of 3 Pageid#: 72
